Case 5:19-cv-01249-DSF-MAA Document 38 Filed 03/29/21 Page 1 of 1 Page ID #:436



   1
   2
   3
   4                                                                     JS-6
   5
   6
   7
   8                       UNITED STATES DISTRICT COURT
   9                     CENTRAL DISTRICT OF CALIFORNIA
  10
  11   MARK R. FRISBY,                          Case No. 5:19-cv-01249-DSF (MAA)
  12
                          Plaintiff,            JUDGMENT
  13          v.
  14
       THE STATE OF CALIFORNIA
  15   DEPARTMENT OF JUSTICE et al.,
  16
                          Defendant.
  17
  18
             Pursuant to the Order of Dismissal filed herewith,
  19
             IT IS ADJUDGED that the above-captioned case is dismissed without
  20
       prejudice.
  21
  22
  23   DATED: March 29, 2021
  24                                         Honorable Dale S. Fischer
                                             UNITED STATES DISTRICT JUDGE
  25
  26
  27
  28
